*743The People proved beyond a reasonable doubt, as found by a jury, that the defendant burglarized the apartment of Louisianna Millen and stole certain items of jewelry. The only evidence regarding the value of that jewelry was Ms. Millen’s testimony that she purchased two items for approximately $330. As conceded by the People, this did not establish that the value of the jewelry exceeded $250 and accordingly the convictions have been modified (see, People v Jackson, 111 AD2d 253; People v Womble, 111 AD2d 283). As the defendant has already served the maximum time to which he could be sentenced for petit larceny and criminal possession of stolen property in the third degree, there is no need to remit for resentencing (see, People v Giles, 121 AD2d 738; People v Womble, supra).
The sentence imposed for the conviction for burglary in the second degree was not excessive (People v Suitte, 90 AD2d 80). Mangano, J. P., Niehoff, Hooper and Spatt, JJ., concur.